department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc intl br1 plr-139837-11 date date internal_revenue_service number release date index number ---------------------- -------------- --------------------------------------------- ------------------------------ ty --------------- legend taxpayer ------------------------- ----------------------------------------------------- rrsp ------------------------------------------------------------ ---------------------------- date year tax years ----------------------- ------- --------------- dear ------------------- this is in reply to a letter dated date supplemented by a fax dated date requesting an extension of time under sec_301_9100-3 for taxpayer to elect the provisions of revproc_2002_23 2002_1_cb_744 for tax years the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts plr-139837-11 taxpayer is a u s citizen and she has been a canadian resident since childhood taxpayer established rrsp after moving to canada and all contributions were made when she was a canadian resident taxpayer filed her canadian income_tax returns and paid the required taxes in canada for tax years the taxpayer had no u s source income and she was unaware of the need to file u s income_tax returns until date she then engaged a representative to prepare her u s returns for tax years and was advised of the need to elect the provisions of revproc_2002_23 the representative requested this private_letter_ruling as of the date of the ruling_request taxpayer represents that the internal_revenue_service had not communicated with the taxpayer in any way regarding her rrsp ruling requested whether taxpayer may receive an extension of time under sec_301_9100-3 to elect the provisions of revproc_2002_23 2002_1_cb_744 for tax years law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayers an extension of time provided that taxpayers satisfy the standards set forth in sec_301_9100-3 based solely on the information submitted and representations made we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is plr-139837-11 granted an extension of time until days from the date of this ruling letter to make an election for tax years under revproc_2002_23 as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayers are otherwise eligible to make the above-described election pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for each open_year of tax years taxpayer must file form 1040x amended u s individual_income_tax_return and attach a form_8891 u s information_return for beneficiaries of certain canadian registered retirement plans for rrsp for each subsequent tax_year through the tax_year in which the final distribution is made from rrsp taxpayer must attach a form_8891 for rrsp to her u s income_tax return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter_ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling sincerely elizabeth u karzon chief branch office of the associate chief_counsel international cc
